 

Exhibit 10.1

 

2014 STOCK INCENTIVE PLAN

OF

AMERICAN LOCKER GROUP INCORPORATED

 

Article I
Purposes

 

The purposes of this 2014 Stock Incentive Plan of American Locker Group
Incorporated (this “Plan”) are to foster and promote the long-term financial
success of the Company and the Subsidiaries, and materially increase stockholder
value by (a) rewarding management on a basis that reflects the growth in value
for the Company’s stockholders, and (b) empowering management to make the best
decisions to grow the value of the Company.

 

Article II
Definitions, Etc.

 

Section 2.01     Certain Definitions. Whenever used in this Plan, the following
terms shall have the respective meanings set forth below:

 

(a)     “Adjustment Event” means any dividend payable in capital stock of the
Company, and any stock split, share combination, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares or other similar event, in each case, affecting
the Common Stock.

 

(b)     “Affiliate” means, with respect to any Person, any other Person who or
which, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person.

 

(c)     “Award” means an award of an Option.

 

(d)     “Board” means the Board of Directors of the Company.

 

(e)     “Cause” means, with respect to any Participant (as determined by the
Committee in its sole discretion) (i) any willful failure by Participant to
perform the material duties of his engagement by the Company (other than any
such breach or failure due to Participant’s physical or mental illness) and the
continuance of such failure for more than thirty (30) days after the Company
notifies Participant in writing that Participant has failed or is failing to
perform such duties; (ii) Participant’s engaging in fraud, willful misconduct or
dishonesty that has caused or is reasonably expected to result in material
injury to the Company or any of its Affiliates or their respective businesses or
reputations; (iii) any breach by Participant of any fiduciary duty owed to the
Company or any of its Affiliates or shareholders; (iv) Participant’s conviction
of, or entering a plea of guilty or nolo contendere to, a crime that constitutes
a felony in the jurisdiction involved; or (v) any material breach by Participant
of any of Participant’s obligations under any material written agreement or
covenant with the Company or any of its Affiliates and the continuance of such
breach for more than thirty (30) days after the Company notifies Participant in
writing that Participant has breached or is breaching Participant’s obligations
under such material written agreement or covenant with the Company or any of its
Affiliates. Notwithstanding the foregoing, with respect to any Participant who
is party to an employment or consulting agreement with the Company or any
Subsidiary, “Cause” shall have the meaning specified in such agreement.

 

 


--------------------------------------------------------------------------------

 

 

(f)     “Change of Control” means, with respect to the Company, the first to
occur after the adoption of the Plan by the Board of any of the following:

 

the acquisition by any Person or “group” (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended), other than by (A) the Company or
any Subsidiary, or (B) any employee benefit plan of the Company or any
Subsidiary, through one transaction or a series of transactions of more than 50%
of the combined voting power of the then outstanding voting securities of the
Company;

 

(i)      the merger or consolidation of the Company as a result of which persons
who were stockholders of the Company immediately prior to such merger or
consolidation, do not, immediately thereafter, own, directly or indirectly, 50%
or more of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company;

 

(ii)     the stockholders of the Company approve the liquidation or dissolution
of the Company (other than a liquidation or dissolution occurring upon a merger
or consolidation thereof or as a result of the Company’s filing for liquidation
under the United States Bankruptcy Code); or

 

(iii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company through one transaction or a series of related
transactions.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.

 

(g)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)     “Commission” means the Securities and Exchange Commission.

 

(i)     “Company” means American Locker Group Incorporated, a Delaware
corporation, and any successor thereto.

 

(j)     “Committee” means the Executive Compensation—Stock Option Committee of
the Board (or such other committee of the Board as the Board shall designate)
or, if there shall not be any such committee then serving, the Board.

 

 
-2-

--------------------------------------------------------------------------------

 

  

(k)     “Common Stock” means the common stock, par value $1.00 per share, of the
Company.

 

(l)     “Disability” shall have the meaning specified in Section 22(e)(3) of the
Code. Notwithstanding the foregoing, with respect to any Participant who is
party to an employment agreement with the Company or any Subsidiary,
“Disability” shall have the meaning specified in such Participant’s employment
agreement.

 

(m)     “Employee” means any director, officer or key employee of, or consultant
to, the Company or any Subsidiary.

 

(n)     “Fair Market Value” means the mean between the highest and lowest quoted
selling prices for the Company’s symbol “ALGI” on the OTCQB Market on the
valuation date. In the event that there are no Common Stock transactions
reported on such date, Fair Market Value shall mean the weighted average of the
means between the highest and lowest sales on the nearest date before and the
nearest date after the valuation date, with the average weighted inversely by
the respective numbers of trading days between the selling dates and the
valuation date. By way of example, if the valuation date is June 15, and the
nearest reported sales of Company Common Stock to such date are two trading days
before, on June 13, at $10 per share and three trading days after, June 20, at
$15 per share, the Fair Market Value per share of Company stock on the date of
determination is $12, calculated as follows:

 

[(3 x 10) + (2 x 15)] / 5.

 

The determination of Fair Market Value will not give effect to any restrictions
on the shares of Common Stock or that such shares would represent a minority
interest in the Company. This definition of Fair Market Value is intended to
reflect the provisions of Treasury Regulation Section 20.2031-2(b) and the
associated Examples and shall be interpreted consistently therewith.
Notwithstanding anything to the contrary contained in this Plan, as of any date,
Fair Market Value shall not be less than the fair market value of one share of
Common Stock, as determined under Section 409A of the Code.

 

(o)     “Incentive Stock Option” means an Option that is intended to be an
“incentive stock option” within the meaning of Section 422 of the Code, to the
extent such Option so qualifies.

 

(p)     “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.

 

(q)     “Option” means the right to purchase Common Stock pursuant to, and in
accordance with, Article VI at a stated price for a specified period of time.

 

(r)     “Option Agreement” means the Option Agreement, substantially in the form
attached hereto as Annex A or such other form as the Committee shall approve, to
be entered into by the Company and a Participant to evidence the grant of an
Option to such Participant pursuant to Article VI.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(s)     “Participant” means any Employee designated by the Committee to receive
an Award under the Plan.

 

(t)     “Person” means any individual, partnership, corporation, limited
liability company, joint venture, trust, firm, association, unincorporated
organization or other entity.

 

(u)     “Plan” means this 2014 Stock Incentive Plan of American Locker Group
Incorporated, as amended.

 

(v)     “Securities Act” means the Securities Act of 1933, as amended.

 

(w)     “Subsidiary” means (i) any corporation in which the Company owns,
directly or indirectly, stock possessing at least 50% of the total combined
voting power of all classes of stock entitled to vote of such corporation or at
least 50% of the total value of shares of all classes of stock of such
corporation and (ii) any other business organization, regardless of form, in
which the Company possesses, directly or indirectly, at least 50% of the total
combined equity interests of such organization.

 

Section 2.02     Gender and Number. Except when otherwise indicated by the
context words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural and the plural shall
include the singular.

 

Article III
Eligibility; Participation

 

Section 3.01     Eligibility. Participants in the Plan shall be those Employees
selected by the Committee to participate in the Plan. The selection of an
Employee as a Participant shall neither entitle such Employee to, nor disqualify
such Employee from, participation in any other incentive plan of the Company or
any Subsidiary.

 

Section 3.02     Termination of Employment.

 

(a)     In General. Except as otherwise provided in any employment agreement
between the Company and a Participant, other than a termination as a result of
such Participant’s death, Disability or for Cause, no portion of any Option
granted pursuant to this Plan and any Option Agreement, whether vested or
unvested, shall be exercisable following the date that is three (3) months
following the date of termination of a Participant’s employment, and no
additional Options shall vest after such Participant’s termination.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(b)     Death or Disability. Except as otherwise provided in any employment
agreement between the Company and a Participant, in the event of the death or
Disability of a Participant while employed by the Company or any Subsidiary, the
vested portion of any Option granted pursuant to this Plan and any Option
Agreement shall be exercisable only within one (1) year immediately following
the date of death or Disability, but in no case later than the expiration date
of such Option, and then only to the extent that the Participant was entitled to
exercise such Option at the date of his or her death or Disability. In the event
of the Participant’s death, the Options so vested may be exercised by the
Participant’s designated beneficiary pursuant to Section 8.02, or in the absence
of such designation, by the executor or administrator of the Participant’s
estate, or if the Participant’s estate is not in administration, by the person
or persons to whom the Participant’s right shall have passed under the
Participant’s will or under the laws of descent and distribution. In the event
of the Participant’s Disability, the Options so vested may be exercised by the
Participant’s personal representative. Except as otherwise provided in any
employment agreement between the Company and the Participant, no additional
Options shall vest after such Participant’s death or Disability.

 

(c)     Termination for Cause. Except as otherwise provided in any employment
agreement between the Company and a Participant, in the event of a Participant’s
termination of employment with the Company or its Subsidiaries for Cause, any
Options granted to the Participant pursuant to this Plan shall expire on the
Participant’s date of termination, whether or not such Options were vested on
the date of termination.

 

Article IV
Administration

 

Section 4.01     Power to Grant Awards. The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine the
Participants to whom Awards shall be granted and the terms and conditions of
such Awards, including, but not limited to, whether such Award includes Options,
the number of shares of Common Stock subject to an Award, the time or times at
which Awards shall be granted, the provisions of the instruments by which such
Awards shall be evidenced, and to designate Options as Incentive Stock Options
or Nonqualified Stock Options. The Committee may establish different terms and
conditions for different Participants receiving Awards and for the same
Participant for each Award such Participant may receive, whether or not granted
at different times. The grant of any Award to any Participant shall neither
entitle such Participant to, nor disqualify that Participant from, the grant of
any other Awards.

 

Section 4.02     Administration. The Committee shall be responsible for the
administration of the Plan. The Committee shall have discretionary authority,
subject to the provisions of the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to provide for conditions deemed necessary or
advisable to protect the interests of the Company and its Affiliates, to
interpret the Plan and to make all other determinations necessary or advisable
for the administration and interpretation of the Plan and to carry out its
provisions and purposes. Any determination, interpretation or other action made
or taken (including, but not limited to, any failure to make any determination
or interpretation, or failure to make or take any other action) by the Committee
pursuant to the provisions of the Plan shall be final, binding and conclusive
for all purposes and upon all persons, and shall be given deference in any
proceeding with respect thereto. The Committee may consult with legal counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.

 

 
-5-

--------------------------------------------------------------------------------

 

 

Section 4.03     Section 409A. It is intended that Awards be exempt from the
application of Section 409A of the Code. Accordingly, notwithstanding anything
to the contrary contained in the Plan, the Board and the Committee shall not
exercise any discretion otherwise authorized under the Plan or any Option
Agreement if the exercise of the Board’s or the Committee’s discretion would
cause such Award to become subject to Section 409A of the Code.

 

Article V
Stock Subject to Plan

 

Section 5.01     Number. Subject to Section 5.03, the number of shares of Common
Stock subject to Awards under the Plan may not exceed one hundred fifty thousand
(150,000) shares. During the term of the Plan, the maximum number of shares of
Common Stock available for grant as Incentive Stock Options under the Plan shall
not exceed the maximum limitation specified in the immediately preceding
sentence.

 

Section 5.02     Canceled, Terminated or Forfeited Options. Any shares of Common
Stock subject to an Award that for any reason expires or is canceled,
terminated, forfeited, substituted for or otherwise settled without the issuance
of such shares shall again be available for award under the Plan.

 

Section 5.03     Adjustments in Capitalization. The number of shares of Common
Stock available for grants of Awards under Section 5.01 or subject to
outstanding Awards and their respective exercise prices and/or purchase prices
(if any) shall be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Committee, each Adjustment Event. To the extent deemed
equitable and appropriate by the Committee, and subject to any required action
by stockholders, in any reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, liquidation, dissolution, or other
similar event, any Award shall pertain to the securities or other property to
which a holder of the number of shares of Common Stock covered by an Award would
have been entitled to receive in connection with such event.

 

Article VI
Options

 

Section 6.01     Grant of Options. Options may be granted to Participants at
such time or times as the Committee shall determine. Options granted pursuant to
the Plan may be of two types: Incentive Stock Options and Nonqualified Stock
Options. The date of grant of an Option will be the date on which the Committee
awards the Option or, if so determined by the Committee, the date on which
occurs any event the occurrence of which is an express condition precedent to
the grant of an Option. At the time of grant of an Award, the Committee shall
determine the number of shares of Common Stock subject to the Option, if any.
Each Option shall be evidenced by an Option Agreement, which shall specify the
exercise price of the Option, the duration of the Option, the number of shares
of Common Stock to which the Option pertains, the conditions upon which the
Option or any portion thereof shall become vested and exercisable, and the
treatment of the Option upon any termination of the Participant’s employment
with the Company and the Subsidiaries and upon any Change of Control, and such
other terms and conditions not inconsistent with the Plan as the Committee shall
determine, including, but not limited to, customary representations, warranties
and covenants with respect to securities law matters.

 

 
-6-

--------------------------------------------------------------------------------

 

 

Section 6.02     Option Price. The exercise price per share of Common Stock
subject to an Option shall be determined by the Committee, but shall not be less
than Fair Market Value on the date the Option is granted.

 

Section 6.03     Exercise of Options. An Option awarded to a Participant shall
be exercisable at such time or times and subject to such restrictions or
conditions, including, but not limited to, the performance of a minimum period
of service or the satisfaction of performance goals, as the Committee may impose
at the time of grant of such Option. After becoming exercisable, an Option (or
portion thereof) shall remain exercisable until expiration, termination or
cancellation of the Option as and to the extent provided herein and in any
applicable Option Agreement. Subject to Section 8.04, an Option may be exercised
from time to time, in whole or in part, up to the total number of shares of
Common Stock with respect to which it is then exercisable to the extent provided
in any applicable Option Agreement. Notwithstanding anything to the contrary
contained in the Plan or any applicable Option Agreement, no Option shall be
exercisable on or after the tenth anniversary of its grant date.

 

Section 6.04     Payment.

 

(a)     Generally. The Committee shall establish procedures governing the
exercise of Options, which procedures shall generally require that, as a
condition to the issuance of any shares of Common Stock upon exercise of the
Options, the Participant shall (i) deliver written notice of exercise to the
Company; and (ii) pay the Option’s exercise price in full at the time of
exercise (A) in cash or cash equivalents, including by personal check or (B) in
such other forms (and on such terms and conditions) as the Committee may
determine in its sole discretion.

 

(b)     Issuance. Subject to Section 8.04, as soon as practicable after receipt
of a written exercise notice, and receipt of payment of the Option’s exercise
price in accordance with this Section 6.04, the Company shall make (or cause to
be made) an appropriate book entry reflecting the Participant’s ownership of the
shares of Common Stock so acquired and, if applicable, shall deliver to the
Participant a certificate or certificates representing the shares of Common
Stock so acquired bearing appropriate legends, if applicable.

 

Article VII
Effective Date, Amendment and Termination

 

The Plan shall be effective upon adoption by the Board or such later date, as
the Board shall specify, and shall automatically expire on the tenth anniversary
thereof (except as to outstanding Awards), unless sooner terminated pursuant to
this Article VII. The Board at any time may terminate or suspend the Plan, and
from time to time may amend or modify the Plan. No termination, suspension,
amendment or modification of the Plan shall (except in the case of an adjustment
pursuant to Section 5.03) in any manner adversely affect any Award previously
granted under the Plan, without the consent of the Participant holding such
Award; provided, however, that, without a Participant’s consent, the Board may
amend (such amendment to have the minimum economic effect necessary, as
determined by the Board in its sole discretion) the Plan, any Award, or any
Option Agreement in such a manner as may be necessary or appropriate to avoid
having the Plan or any Award become subject to the penalty provisions of Section
409A of the Code. Shareholder approval of any such termination, suspension,
amendment or modification shall be obtained to the extent mandated by applicable
law, or if otherwise deemed appropriate by the Board.

 

 
-7-

--------------------------------------------------------------------------------

 

 

Article VIII
General Provisions

 

Section 8.01     Nontransferability of Awards. Except to the extent expressly
permitted by any applicable Option Agreement, no Award may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Except to the extent expressly
permitted by any applicable Option Agreement, all rights with respect to any
Award granted to a Participant shall be exercisable during the Participant’s
lifetime only by such Participant.

 

Section 8.02     Beneficiary Designation. Each Participant may from time to time
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits outstanding that remain unpaid at
the Participant’s death shall be paid to the Participant’s surviving spouse, if
any, or otherwise to his estate.

 

Section 8.03     Tax Withholding. The Company and each Subsidiary shall have the
power to withhold, or require a Participant to remit to the Company or any
Subsidiary promptly upon notification of the amount due, an amount determined by
the Company or such Subsidiary, in its discretion, to be sufficient to satisfy
all federal, state, local and foreign withholding and employment tax
requirements in respect of any Award (or exercise thereof). The Committee may
permit or require a Participant to satisfy his tax withholding obligation
hereunder in such other manner, subject to such conditions, as the Committee
shall determine.

 

Section 8.04     Requirements of Law. Awards shall be subject to all applicable
laws, rules and regulations, and to such approvals as may be appropriate or
required, as determined by the Committee. Notwithstanding any other provision of
the Plan, no Awards shall be granted and no shares of Common Stock issued if
such grant or issuance would result in a violation of applicable law. Neither
the Company nor its directors or officers shall have any obligation or liability
to a Participant with respect to any Award (or shares of Common Stock issuable
thereunder) for any failure to comply with the requirements of any applicable
law, rules or regulations, including, but not limited to, any failure to comply
with the requirements of Section 409A of the Code.

 

 
-8-

--------------------------------------------------------------------------------

 

 

Section 8.05     No Guarantee of Employment or Participation. Nothing in the
Plan shall interfere with or limit in any way the right of the Company, a
Subsidiary, or any Affiliate thereof to terminate any Participant’s employment
at any time and for any reason, nor confer upon any Participant any right to
continue in the employ of the Company or any Affiliate thereof. No Employee
shall have a right to be selected as a Participant or, having been so selected,
to receive any Awards. In addition, if any Participant’s employment with the
Company or any Subsidiary shall be terminated for any reason, such Participant
shall not be eligible for any compensation or remuneration with respect to such
termination (except as otherwise expressly provided in this Plan, or any
applicable Option Agreement) to compensate such Participant for the loss of any
rights under the Plan notwithstanding any provision to the contrary contained in
the Participant’s contract of employment.

 

Section 8.06     No Limitation on Compensation. Nothing in the Plan shall be
construed to limit the right of the Company or any Subsidiary to establish other
plans or to pay compensation to its employees in cash or property.

 

Section 8.07     No Right to Particular Assets. Nothing contained in the Plan
and no action taken pursuant to the Plan shall create or be construed to create
a trust of any kind or any fiduciary relationship between the Company and any
Affiliate thereof, on the one hand, and any Participant or executor,
administrator or other personal representative or designated beneficiary of such
Participant, on the other hand, or any other persons. Any reserves that may be
established by the Company or any Affiliate thereof in connection with the Plan
shall continue to be held as part of the general funds of the Company or such
Affiliate, and no individual or entity other than the Company or such Affiliate
shall have any interest in such funds until paid to a Participant. To the extent
that any Participant or his executor, administrator or other personal
representative, as the case may be, acquires a right to receive any payment from
the Company or any Affiliate thereof pursuant to the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or
such Affiliate.

 

Section 8.08     No Impact on Benefits. Awards shall not be treated as
compensation for purposes of calculating a Participant’s rights under any
employee benefit plan.

 

Section 8.09     No Rights as a Stockholder. No Participant shall have any
voting or other rights as a stockholder of the Company (including, but not
limited to, the right to receive dividends or distributions) with respect to any
Common Stock underlying any Award until an appropriate book entry reflecting the
Participant’s ownership of the shares of Common Stock has been made.

 

Section 8.10     Freedom of Action. Subject to Article VII, nothing in the Plan
shall be construed as limiting or preventing the Company or any Subsidiary from
taking any action with respect to the operation or conduct of its business that
it deems appropriate or in its best interest.

 

 
-9-

--------------------------------------------------------------------------------

 

 

Section 8.11     Governing Law. The Plan and the Awards shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without giving effect to the choice of law
principles thereof.

 

Section 8.12     Severability. In the event that any one or more of the
provisions of the Plan or any Award shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not be affected thereby.

 

Section 8.13     Exculpation. No member of the Committee nor any other officer
or employee of the Company acting on behalf of the Company with respect to the
Plan shall be directly or indirectly responsible or otherwise liable by reason
of any action or default as a member of that Committee, or other officer or
employee of the Company acting on behalf of the Company with respect to this
Plan, or by reason of the exercise of or failure to exercise any power or
discretion as such person, except for any action, default, exercise or failure
to exercise resulting from such person’s gross negligence or willful misconduct.
No member of the Committee shall be liable in any way for the acts or defaults
of any other member of the Committee, or any of its advisors, agents or
representatives.

 

Section 8.14     Indemnification. Each individual who is or shall have been a
member of the Board or the Committee shall be indemnified and held harmless by
the Company to the fullest extent permitted by the Company’s bylaws against and
from any loss, cost, liability or expense (including any related attorney’s fees
and advances thereof) that may be imposed upon or reasonably incurred by him or
her in connection with, based upon or arising or resulting from any claim,
action, suit or proceeding to which he or she may be made a party or in which he
or she may be involved by reason of any action taken or failure to act under or
in connection with the Plan or any Option Agreement and against and from any and
all amounts paid by him in settlement thereof, with the Company’s approval, or
paid by him in satisfaction of any judgment in any such action, suit or
proceeding against him or her; provided, that such individual shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he undertakes to handle and defend it on his or her own behalf. The foregoing
right of indemnification shall not be exclusive and shall be independent of any
other rights of indemnification to which such individuals may be entitled under
the Company’s articles of incorporation, by contract, as a matter of law or
otherwise.

 

Section 8.15     Notices. Each Participant shall be responsible for furnishing
the Company with the current and proper address for the mailing of notices and
delivery of agreements and certificates. Except to the extent otherwise
provided, any notices required or permitted to be given shall be deemed given if
directed to the Person to whom addressed at such address and mailed by regular
United States mail, first-class and prepaid. If any item mailed to such address
is returned as undeliverable to the addressee, mailing will be suspended until
the intended recipient furnishes the proper address.

 

Section 8.16     Incapacity. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receiving such benefit
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Board, the Committee, the Company and its
Affiliates, and the other parties with respect thereto.

 

 
-10-

--------------------------------------------------------------------------------

 

 

Section 8.17     Rights Cumulative; Waiver. The rights and remedies of
Participants and the Company under this Plan shall be cumulative and not
exclusive of any rights or remedies which either would otherwise have hereunder
or at law or in equity or by statute, and no failure or delay by either party in
exercising any right or remedy shall impair any such right or remedy or operate
as a waiver of such right or remedy, nor shall any single or partial exercise of
any power or right preclude such party’s other or further exercise or the
exercise of any other power or right. The waiver by any Participant or the
Board, the Committee or the Company of any provision of the Plan shall not
operate or be construed as a waiver of any preceding or succeeding breach and no
failure by any such party to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s rights or privileges hereunder or shall be
deemed a waiver of such party’s rights to exercise the same any subsequent time
or times hereunder.

 

Section 8.18     Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan and shall not be employed in the construction of the Plan.

 

 

 

 

 

 

-11-